DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7, 12, 13, 16, and 19 have been amended, and Claim 14 has been cancelled as per the amendment filed on 7/14/22.

Claims 1-13 and 15-20 are pending and prosecuted.

Terminal Disclaimer

The terminal disclaimer filed on 7/14/2022 and 7/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11126004 and 10823970 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Cole on 7/26/22.

The application has been amended as follows: 

13. (Currently Amended) A head-mounted device configured to be worn by a user, the head-mounted device comprising: 
a support structure; 
first and second pixel arrays configured to display content; 
a positioning system; 
6left and right lens modules that are positioned by the positioning system, wherein the left lens module includes a left lens and the first pixel array and wherein the right lens module includes a right lens and the second pixel array; 
a left gaze tracking sensor in the left lens module and a right gaze tracking sensor in the right lens module; [[and]] 
control circuitry configured to measure the interpupillary distance using the left and right gaze tracking sensors and to position the left and right lens modules using the positioning system based on the interpupillary distance; and.
sensor circuitry configured to detect respective first and second distances between the left and right lens modules and sides of a nose of the user, wherein the control circuitry is configured to position the left and right lens modules using the positioning system based on the first and second distances.

15. (Cancelled)

16. (Currently amended) The head-mounted device defined in claim [[15]] 13 wherein the sensor circuitry comprises a sensor selected from the group consisting of: capacitive sensors, proximity sensors, optical sensors, ultrasonic sensors, contact sensors having switches, and force sensors.  

17. (Currently Amended) The head-mounted device defined in claim [[15]] 13 wherein the left lens module has a left lens module structure that is configured to enclose the first pixel array and support the left lens and wherein the right lens module has a right lens module structure that is configured to enclose the second pixel array and support the right lens.

	End of amendment.

Allowable Subject Matter

Claims 1-13 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 13, and 18.

Aghara et al., US Patent Publication 2017/0344107, discloses a HMD that upon detecting a users presence begins to calibration of the users eye in relation to the lenses of the HMD, and an IPD relating to the users eyes is measured along with deriving adjustment values which are used to automatically and dynamically adjust the one or more displays (Figure 4; [0057-0058];). However, Aghara does not disclose the features present in independent claims 1, 13, and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699